Order entered June 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00245-CV

                                 DONELL SMITH, Appellant

                                                  V.

                        EMILY BERRY BARNES SMITH, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-17612

                                           ORDER
       Before the Court is appellant’s June 5, 2018 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to July 18, 2018.

       We note appellant Donell Smith is required to confer with the opposing party about the

motion and certify that was done, but did not certify a conference was held as required by the

rules of appellate procedure. See TEX. R. APP. P. 10.1(a)(5). Further, appellant is required to

serve a copy of the motion on opposing party and certify that was done, but did not certify the

motion was served. See TEX. R. APP. P. 9.5(e). The form motion appellant used included form

certification language for both. Accordingly, further relief will not be granted unless appellant

complies with the rules of appellate procedure.

                                                       /s/   DAVID EVANS, JUSTICE